UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6893



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


VIRGINIA DOUGLAS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
98-315-CCB, CA-01-747-CCB)


Submitted:   July 26, 2001                 Decided:   August 2, 2001


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Virginia Douglas, Appellant Pro Se. Jamie M. Bennett, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Virginia Douglas seeks to appeal the district court’s order

denying her motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal substantially on the

reasoning of the district court.*    United States v. Douglas, Nos.

CR-98-315-CCB; CA-01-747-CCB (D. Md. Mar. 27, 2001).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




     *
       Douglas’ claims based upon the rule announced in Apprendi v.
New Jersey, 530 U.S. 466 (2000), are without merit. We recently
held in United States v. Sanders, 247 F.3d 139 (4th Cir. 2001),
that the new rule announced in Apprendi is not retroactively appli-
cable to cases on collateral review.


                                 2